Exhibit 10.1

 

INTRADO INC.

LONG TERM INCENTIVE PROGRAM

 

ARTICLE I

PURPOSE

 

The purpose of this document is to set forth the general terms and conditions
applicable to the Long Term Incentive Program (the “Program”) established by the
Intrado Inc. (the “Company”) Board of Directors pursuant to, and in
implementation of, Article Four of the Company’s 1998 Stock Incentive Plan, as
amended (the “1998 Plan”).  The Program is intended to provide a means to
reinforce objectives for sustained long-term performance and value creation by
awarding selected employees of the Company and non-employee members of the Board
of Directors with payments in shares of the Company’s common stock based on the
Company’s level of achievement of pre-established performance goals during the
defined performance period.  The Program is also intended to support strategic
planning processes, balance short and long-term decision making and help provide
competitive total compensation opportunities.

 

ARTICLE II

DEFINITIONS

 

2.1           Definitions. Where the following words and phrases appear in the
Program, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary. Other initially capitalized terms
used herein but not defined shall have the meanings ascribed to them in the 1998
Plan.

 

“1998 Plan” shall mean the Company’s 1998 Stock Incentive Plan, as amended.

 

“Award Schedule” shall mean the schedule that contains the number of Share Right
Awards granted to each Participant during and for the Performance Period.

 

“Beneficiary” shall mean the person, persons, trust or trusts entitled by will
or the laws of descent and distribution to receive the benefits specified under
the Program in the event of the Participant’s death prior to full payment of a
Share Right Award.

 

“Board of Directors” shall mean the Board of Directors of the Company.

 

“Cause” shall mean (i) the conviction of the Participant of a felony under
Federal law or the law of the state in which such action occurred,
(ii) dishonesty in the course of fulfilling the Participant’s employment duties
that has a materially adverse effect on the Company’s business or (iii) the
disclosure by the Participant to any unauthorized person or competitor of any
confidential information or confidential knowledge as to the business or affairs
of the Company and its subsidiaries.

 

“CEO” shall mean the Chief Executive Officer of the Company.

 

“Change of Control” shall mean one or more of the following events, under the
following guidelines:

 

(i)            Change in Ownership.  Any one person, or more than one person
acting as a group (as defined in subparagraph (iv) below), acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company.  However, if any one person or more than one person
acting as a group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons shall not be considered to cause
a change in the ownership of the Company (or to cause a change in the effective
control of the Company, within the meaning of subparagraph (ii) below).  An
increase in the percentage of stock owned

 

--------------------------------------------------------------------------------


 

by any one person, or persons acting as a group, as a result of a transaction in
which the Company acquires its stock in exchange for property will be treated as
an acquisition of stock for this purpose.

 

(ii)           Change in Effective Control.  Either (a) any one person, or more
than one person acting as a group (as determined under subparagraph (i) below),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company, or (b) a majority of members of the Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors prior to the
date of the appointment or election;

 

(iii)          Change in Ownership of a Substantial Portion of Assets.  Any one
person, or more than one person acting as a group (as determined in subparagraph
(iv) below), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.  For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.  However, there is no Change of Control under this
subparagraph (iii) when there is a transfer to an entity that is controlled by
the shareholders of the transferring corporation, as provided in Internal
Revenue Service Notice 2005-1, A-14(b).

 

(iv)          Persons Acting as a Group.  For the purposes of this definition,
persons will not be considered to be acting as a group solely because they
purchase or own stock, or purchase assets, of the Company at the same time, or
as a result of the same public offering.  However, persons will be considered to
be acting as a group if they are the owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock or assets, or similar
business transaction with the Company.  If a person, including an entity, owns
stock in such a corporation and in the Company at a time that both of the
companies enter into a merger, consolidation, purchase or acquisition of stock
or assets, or similar transaction, such shareholder is considered to be acting
as a group with other shareholders in a corporation only with respect to, and to
the extent of, the ownership in that corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

(v)           Attribution.  For purposes of this definition, the attribution
rules of Section 318 of the Code shall apply to determine stock ownership. 
Stock underlying a vested option is considered owned by the individual who holds
the vested option (and the stock underlying an unvested option shall not be
considered owned by the individual who holds the unvested option).  For purposes
of the preceding sentence, however, if a vested option is exercisable for stock
that is not substantially vested (as defined by Income Tax Regulations Sections
1.83-3(b) and (j)), the stock underlying the option is not treated as owned by
the individual who holds the option.

 

(vi)          Interpretation under Code Section 409A.  This definition of Change
of Control is intended to comply with applicable definitions and requirements of
Code Section 409A(a)(1)(B)(2)(v) and Internal Revenue Service Notice 2005-1, Q&A
11-14, and shall be interpreted consistently therewith.  Furthermore, to the
extent that further Internal Revenue Service guidance, including notices,
rulings, regulations, etc., are issued subsequent to such Notice 2005-1 and
modify the applicable change of control event definitions and requirements, the
definition herein of Change of Control shall be deemed to have been modified
accordingly as of the effective date of such change as set forth in such
guidance.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Compensation Committee of the Board of Directors,
which shall serve as the Primary Committee of Directors for purposes of
administering the Stock Issuance Program for Section 16 Insiders in accordance
with Article One of the 1998 Plan.

 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company.

 

--------------------------------------------------------------------------------


 

“Company” shall mean Intrado Inc. and its successors.

 

“Employee” shall mean a full-time, active employee of the Company, who, in the
opinion of the CEO and Committee, is a key member of management of the Company
and in a position to contribute materially to the Company’s continued growth and
development and to its future financial success.

 

“Fair Market Value” shall have the meaning set forth in the Appendix of the 1998
Plan.

 

“Non-Employee Director” shall have the meaning set forth in
Rule 16b-3(b)(3) promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934, as amended, or any successor
definition adopted by the SEC.

 

“Participant” shall mean an Employee or Non-Employee Director who participates
in the Program pursuant to the provisions of Article III hereof.  Unless
otherwise authorized by the Committee, an Employee shall not be eligible to
participate in the Program while on a leave of absence.

 

“Payment Date” shall mean the later of August 30, 2008, or the first day
following the end of the Company’s “Blackout Period” (as this term or a similar
term is defined in the Company’s Insider Trading Policy in effect at the end of
the Performance Period) that includes such date.

 

“Performance Period” shall mean the three year period beginning July 1, 2005 and
ended on June 30, 2008, unless the Program is earlier terminated or suspended in
accordance with Articles IX or X hereof.

 

“Performance Goals” shall mean the levels of achievement of applicable
Performance Measures, as established by the Committee at the start of the
Performance Period, which are used to gauge Company performance, for the 12
month period beginning July 1, 2007 and ended on June 30, 2008.

 

“Performance Measures” shall mean the objective criteria selected by the
Committee, which are used in determining Performance Goals.  Performance Measure
shall be based upon any one or more of the following performance criteria,
either individually, alternatively or in any combination, applied to the Company
as a whole and measured annually and/or cumulatively over a period of years, on
an absolute basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, in each case as specified by the
Committee in the Stock Rights Award: (i) net income, (ii) revenue growth of the
Company, (iii) cash flow, (iv) return on assets, (v) return on shareholders’
equity, (vi) return on invested capital, (vii) average annual growth in earnings
per share, (viii) earnings per share (including earnings before interest, taxes,
depreciation and amortization), (ix) operating profit or operating margins, and
(xi) operating expenses.

 

“Profitable” shall mean positive net income for the 12 month period beginning
July 1, 2007 and ended on June 30, 2008., determined according to generally
accepted accounting principles, provided, however, that costs associated with
payments made pursuant to this Program will be excluded.

 

“Program” shall mean the Long Term Incentive Program adopted pursuant to
Article Four (the Stock Issuance Program) of the 1998 Plan.

 

“Share Right Award” shall mean the Participant’s right to receive fully vested
shares of Common Stock upon the attainment of the Performance Goals by the
Company for the Performance Period, as determined by the Committee.

 

2.2           Number. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular.

 

2.3           Headings. The headings of Articles and Sections herein are
included solely for convenience, and if there is any conflict between headings
and the text of the Program, the text shall control.

 

--------------------------------------------------------------------------------


 

2.4           Inconsistency.  In the event of any inconsistency between the
terms of the Program and the 1998 Plan, the express provisions of the Program
shall control.

 

ARTICLE III

PARTICIPATION

 

3.1           Participants. The CEO will nominate and the Committee will approve
the Participants for the Performance Period.

 

3.2           Partial Performance Period Participation. If, after the beginning
of a Performance Period, (i) a person is newly hired, promoted or transferred
into a position in which he or she qualifies as a Participant, (ii) an employee
who was not previously a Participant for the Performance Period is subsequently
nominated by the CEO, or (iii) a new Non-Employee Director is elected to the
Board of Directors, then the Committee, or its delegate, may designate in
writing such person as a Participant and establish the basis for issuance of
Share Right Awards payable to such Participant.

 

If an Employee who has previously been designated as a Participant takes a leave
of absence during the Performance Period, but has returned from such leave of
absence prior to the end of the Performance Period, the Committee may prorate
such Participant’s Share Right Award based upon that portion of the Performance
Period during which he or she was an active Participant, in which case the
prorated portion of the Participant’s Share Right Award shall be paid in
accordance with the provisions of Section 6.1.

 

3.3           No Right to Participate. No Participant or other employee of the
Company or its subsidiaries shall, at any time, have a right to participate in
the Program for any future performance period, notwithstanding having previously
participated in the Program.

 

ARTICLE IV

ADMINISTRATION

 

The Committee shall have the power and authority granted it under Section III
(C) of Article One of the 1998 Plan, including, without limitation, the
authority to construe and interpret the Program, to prescribe, amend and rescind
rules, regulations and procedures relating to its administration and to make all
other determinations necessary or advisable for administration or interpretation
of the Program, subject to the terms and conditions of the 1998 Plan.

 

ARTICLE V

SHARE RIGHT AWARD DETERMINATIONS

 

5.1           Performance Goals and Measures. Within the first 90 days of the
Performance Period, the Committee shall select the Performance Measure or
Measures to be used in determining the Performance Goals for the period
beginning July 1, 2007 and ended on June 30, 2008.

 

5.2           Performance Requirements. Within the first 90 days of the
Performance Period, the Committee shall approve the Performance Goal respecting
each selected Performance Measure, and shall establish an Award Schedule that
details each Participant’s right to receive Common Stock based upon the
Company’s attainment of the Performance Goals at the end of the Performance
Period.

 

5.3           Award Determinations. At the end of the Performance Period, the
Committee shall determine if the Performance Goals have been achieved, based
upon a certification by the Company’s chief financial officer that the Company
has attained the Performance Goals.

 

--------------------------------------------------------------------------------


 

ARTICLE VI

DISTRIBUTION OF COMMON STOCK

 

6.1           Form and Timing of Payment. Upon certification that the Company
has attained the Performance Goals, the Committee shall authorize the issuance
of the Common Stock underlying the Share Right Awards to each Participant in
accordance with the Award Schedule on the Payment Date; provided, however, no
payment shall be made unless and until the Company is Profitable.

 

6.2           Excess Remuneration. Notwithstanding the provisions of
Section 6.1, to the extent that incentive compensation hereunder does not
qualify as performance-based compensation pursuant to Section 162(m) of the
Code, the Committee may, in its discretion, with respect to a Participant who is
a “covered employee” for purposes of such Section 162(m), determine that payment
of that portion of the Common Stock, which would otherwise cause such
Participant’s compensation to exceed the limitation on the amount of
compensation deductible by the Company in any taxable year pursuant to such
Section 162(m), be deferred.

 

6.3           Elective Deferral. Nothing herein shall be deemed to preclude a
Participant’s election to defer receipt of a percentage of his or her Share
Right Award beyond the time such amount would have been payable hereunder
pursuant to the Company’s Non-Qualified Deferred Compensation Plan or other
similar plan.

 

6.4           Tax Withholding. As a condition to the making of an Award, upon
the attainment of the Performance Goals and transfer of Common Stock issued
under the Award, the Company may require the Participant to pay to the Company,
or make arrangements satisfactory to the Committee regarding payment of any
taxes of any kind required by law to be withheld with respect to such Award.  If
requested by a Participant, the Committee may, in its discretion, which shall
not be unreasonably withheld, permit the Participant to satisfy any tax
withholding obligations, in whole or in part, by having the Company withhold a
portion of such shares with a value equal to the amount of taxes required by law
to be withheld. Requests by a Participant to have shares of Common Stock
withheld shall be (i) made prior to the date on which taxes of any kind are
required by law to be withheld with respect to the Common Stock subject to the
Award, and (ii) irrevocable.

 

ARTICLE VII

TERMINATION OF EMPLOYMENT

 

7.1           Termination of Service during Performance Period. In the event a
Participant’s employment is terminated other than death or disability (as
determined by the CEO or his delegate), or, if such Participant is a
Non-Employee Director, such Participant’s service as a member of the Board of
Directors is terminated prior to the last business day of the Performance
Period, such Participant shall have no rights or entitlement to the Share Right
Award issued to Participant for such Performance Period.  In the case of a
Participant’s disability (as such term is defined herein) or death during the
Performance Period, the prorated amount (determined by the percentage of the
Performance Period that elapsed prior to the onset of disability or death) of
the maximum amount that could be payable under such Participant’s Share Right
Award, if any, applicable to such Performance Period shall be paid to the
Participant, except in the case of death, in which case the amount of the Award
shall be paid to such Participant’s estate, or if there is no administration of
the estate, to the heirs at law, in accordance with the provisions of
Section 6.1.  For purposes hereof, a Participant shall be considered to have a
disability if the Participant is (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment,
which can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.

 

7.2           Termination of Service after End of Performance Period but Prior
to the Payment Date. If a Participant’s employment is terminated after the end
of the Performance Period, but prior to the Payment Date, for any reason other
than termination for Cause, the amount of any Award applicable to such
Performance Period shall be paid to the Participant in accordance with the
provisions of Section 6.1, except in the case of death, in which case the amount
of the Award shall be paid to such Participant’s estate, or if there is no
administration of the estate, to the heirs at law, as soon as practicable.

 

--------------------------------------------------------------------------------


 

ARTICLE VIII

RIGHTS OF PARTICIPANTS AND BENEFICIARIES

 

8.1           Status as a Participant. Status as a Participant shall not be
construed as a commitment that any Share Right Award will be paid or payable
under the Program.

 

8.2           Employment. Nothing contained in the Program or in any document
related to the Program or to any Share Right Award shall confer upon any
Participant any right to continue as an employee or in the employ of the Company
or its subsidiaries or constitute any contract or agreement of employment for a
specific term or interfere in any way with the right of the Company or its
subsidiaries to reduce such person’s compensation, to change the position held
by such person or to terminate the employment of such person, with or without
cause.

 

8.3           Nontransferability. No benefit payable under, or interest in, this
Program shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any such attempted
action shall be void and no such benefit or interest shall be, in any manner,
liable for, or subject to, debts, contracts, liabilities or torts of any
Participant or Beneficiary; provided, however, that, nothing in this Section 8.3
shall prevent transfer by Will or applicable laws of descent and distribution. 
Any attempt at transfer, assignment or other alienation prohibited by the
preceding sentence shall be disregarded and all amounts payable hereunder shall
be paid only in accordance with the provisions of the Program.

 

8.4           Nature of Program. No Participant, Beneficiary or other person
shall have any right, title or interest in any fund or in any specific asset of
the Company or any its subsidiaries by reason of any Share Right Award
hereunder.  There shall be no funding of any benefits which may become payable
hereunder.  Nothing contained in the Program (or in any document related
thereto), nor the creation or adoption of the Program, nor any action taken
pursuant to the provisions of the Program shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Company or
an affiliate and any Participant, Beneficiary or other person.  To the extent
that a Participant, Beneficiary or other person acquires a right to receive
payment with respect to a Share Right Award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company or other
employing entity, as applicable.  All amounts payable under the Program shall be
paid in shares of the Company’s Common Stock subject to the terms and conditions
of the 1998 Plan, and no special or separate fund or deposit shall be
established and no segregation of assets shall be made to assure payment of such
amounts.  Nothing in the Program shall be deemed to give any employee any right
to participate in the Program except in accordance herewith.

 

ARTICLE IX

CORPORATE CHANGE

 

9.1           In the event of a Change of Control, with respect to a
Participant’s Share Right Award for the Performance Period in which the Change
of Control occurred, such Participant shall be entitled to an immediate payment
of the Common Stock as if the Company shall have attained all Performance Goals
at the 100% performance level, regardless of the Company’s actual performance
during the period prior to the Change of Control, subject to the possible
deferral of such payment for covered employees under Section 6.2 hereof.

 

9.2           With respect to a Change of Control that occurs after the end of
the Performance Period but prior to the Payment Date, a Participant shall be
entitled to an immediate payment equal to the Share Right Award for such
Performance Period in accordance with Article VI hereof.

 

9.3           If it is determined that any payment pursuant to this Article IX
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) or any interest or penalties with
respect to such excise tax, the payments under the Award shall be reduced as
described below if (A) the Participant would, by reason of Section 4999 of the
Code, be required to pay an excise tax on any part of the Award to which
Participant is entitled under Article IX, and (B) the amount of the Award that
Participant would retain on an after-tax, present value basis would be increased
as a result of such reduction.  If the Award is required

 

--------------------------------------------------------------------------------


 

to be reduced, they shall be reduced only to the extent required, to prevent the
imposition upon Participant of the tax imposed under Section 4999 of the Code. 
Participant shall determine which elements of the Payments shall be reduced to
conform to the provisions of this Section 9.3.  All determinations required to
be made under this Section 9.3, including whether and when a reduction in
benefits is required and the amount of reduction and the assumptions to be
utilized in arriving at such determination, shall be made by a certified
independent public accounting firm that is designated by the Company and is
reasonably acceptable to the Participant (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Participant. 
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.

 

ARTICLE X

AMENDMENT AND TERMINATION

 

Notwithstanding anything herein to the contrary, the Committee may, at any time,
terminate, modify or suspend the Program, as well as make any changes required
to conform the Program and any award with applicable provisions and regulations
relating to deferral of compensation under Code Section 409A.  However, a
Participant’s rights under any Share Right Awards may not be abridged by any
amendment, modification or termination of the Plan without his individual
consent.

 

ARTICLE XI

MISCELLANEOUS

 

11.1         Governing Law. The Program shall be construed in accordance with
the laws of the State of Colorado, without giving effect to the principles of
conflicts of law thereof, except to the extent that it implicates matters which
are the subject of the General Corporation Law of the State of Delaware, which
matters shall be governed by the latter law.

 

11.2         Successor. All obligations and rights of the Company under the
Program shall be binding upon and inure to the benefit of any successor to the
Company.

 

11.3         Status of Stock. The Company shall not be obligated to issue any
Common Stock pursuant to any Award hereunder at any time when the offering of
the shares covered by such Award has not been registered under the Securities
Act of 1933, as amended, and such other state and federal laws, rules or
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel to the Company, there is no exemption from the registration
requirements of such laws, rules or regulations available for issuance and sale
of such shares.

 

--------------------------------------------------------------------------------